Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/15/2020.
Claims 1-9 are examined in this office action.

Election/Restrictions
Applicant’s election of Group I (Claims 1-9) in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorati et al. (US 20110203221 A1).
Regarding claim 1, Dorati discloses a method of applying a sealing strip (7) of heat seal material onto a web (3) of packaging material within a strip application apparatus (Figs. 1-2) comprising: 
a conveying phase during which the web of packaging material is advanced along a web advancement path (P) [0043]; 
an application phase [0043] during which a first longitudinal portion (42) of the sealing strip (7) is applied onto a longitudinal edge (8) of the web (3) of packaging material advancing, in use, along the web advancement path (P) [0063]; 
a sealing phase during which the first longitudinal portion (42) of the sealing strip is sealed onto the longitudinal edge (8) [0061] [0043]; 
a control phase during which at least a correct alignment or a misalignment of the sealing strip (7) with respect to the web (3) of packaging material is detected and/or determined [0078]; 
wherein the control phase comprises at least the following sub-phases: an imaging sub-phase (via sensor, 46) during which an image of at least a second longitudinal portion (43) of the sealing strip (7) projecting laterally from the longitudinal edge and at least one reference marker (58) of the strip application apparatus is acquired; 

an analysis sub-phase during which the correct alignment or the misalignment is evaluated as a function of at least the first transversal distance determined during the determination sub-phase [0074]-[0078]. 

Regarding claim 2, further comprising a correction phase being executed during the application phase if during the control phase a misalignment of the sealing strip with respect to the web of packaging material is detected and/or determined [0099]; during the correction phase the relative alignment of the sealing strip with respect to the web of packaging material is altered so as to obtain a correct alignment of the sealing strip with respect to the web of packaging material, [0078], and [0099]-[0100].
Regarding claim 3, wherein the application phase [0043]-[0046] comprises at least the following sub-phases: an advancement sub-phase during which the sealing strip (7) is advanced along a strip advancement path (P); and a placement sub-phase during which the first longitudinal portion (42) of the sealing strip (7) is placed on the longitudinal edge (8) of the web (3) of packaging material; wherein during the correction phase the strip advancement path and/or the web advancement path is or are varied so as to change the relative alignment of the sealing strip with respect to the web of packaging material [0052], [0021]-[0022], and [0086]-[0087].
Regarding claim 4, further comprising a marking phase during which the zones of the web of packaging material at which the sealing strip is misaligned are marked [0075], in particular digitally marked, and/or the zones of the web of packaging material at which the sealing strip has a correct alignment are marked, in particular digitally marked [0074]-[0078].

Allowable Subject Matter
Claim 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731